           Case 1:17-vv-00965-UNJ Document 79 Filed 12/26/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0965V
                                      (not to be published)


    JENNIFER GREGORINO,                                      Chief Special Master Corcoran

                        Petitioner,                          Date: October 31, 2019
    v.
                                                             Special Processing Unit               (SPU);
    SECRETARY OF HEALTH AND                                  Attorney’s Fees and Costs
    HUMAN SERVICES,

                        Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                      DECISION ON ATTORNEY’S FEES AND COSTS1

       On July 18, 2017, Jennifer Gregorino (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) and/or other injuries caused-in-fact by the seasonal
influenza vaccination she received on October 21, 2016. (Petition at 1, ¶¶ 2, 16). The
parties filed a stipulation for damages on July 18, 2019, in which a decision was issued



1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:17-vv-00965-UNJ Document 79 Filed 12/26/19 Page 2 of 4



by then-Chief Special Master Nora Beth Dorsey, awarding compensation to Petitioner.
(ECF No. 68).

       On August 20, 2019, Petitioner filed a motion for attorney’s fees and costs. (ECF
No. 72) , requesting fees in the amount of $54,786.45 and costs in the amount of
$5,172.02. (Id. at 1). In accordance with General Order #9, Petitioner filed a signed
statement indicating that Petitioner incurred no out-of-pocket expenses. (ECF No. 72-3).
Thus, the total amount requested is $59,958.47. Respondent filed his response on
August 29, 2019, indicating he is satisfied that the statutory requirements for an award of
attorney’s fees and costs are met in this case, deferring to the Court’s discretion to
determine the amount to be awarded. (ECF No. 73). On August 29, 2019, Petitioner filed
a reply stating, “she does not intend to file any substantive reply.” (ECF No. 74).

      For the reasons set forth below, I hereby GRANT in part Petitioner’s motion
awarding final attorney’s fees and costs in the amount of $54,479.82.

                                       ANALYSIS

        Vaccine Program attorneys are entitled to a fees award in successful cases like
this one. Determining the appropriate amount of that award is a two-part process. The
first part involves application of the lodestar method – “multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.” Avera v. Sec'y of
Health & Human Servs., 515 F.3d 1343, 1347-48 (Fed. Cir. 2008) (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)).3 The second part involves adjusting the lodestar
calculation up or down to take relevant factors into consideration. Avera, 515 F.3d at
1348. This standard for calculating a fee award is considered applicable in most cases
where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429-37 (1983).

       Special masters have previously reduced the fees paid to petitioners due to
excessive and duplicative billing. See Ericzon v. Sec’y of Health & Human Servs., No.
10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced overall fee
award by 10 percent due to excessive and duplicative billing); Raymo v. Sec’y of Health
& Human Servs., No. 11-654V, 2016 WL 7212323 (Fed. Cl. Spec. Mstr. Nov. 2, 2016)
(reduced overall fee award by 20 percent), mot. for rev. denied, 129 Fed. Cl. 691 (2016).
Special masters have previously noted the inefficiency that results when cases are staffed
by multiple individuals and have reduced fees accordingly. See Sabella, 86 Fed. Cl. at
209. In reviewing the billing invoices, I note numerous entries where filings were
continuously reviewed by multiple attorneys and staff at the firm of Black McLaren Jones
                                            2
         Case 1:17-vv-00965-UNJ Document 79 Filed 12/26/19 Page 3 of 4



Ryland & Griffee, including “CJW”, “SRW” and “MGM”. No explanation was given to for
the aspect of the necessity or reasoning of having three people review over 75 docket
entries.

         Further review of the billing records shows that a number of entries are billed for
tasks considered clerical or administrative. In the Vaccine Program, secretarial work
“should be considered as normal overhead office costs included within the attorneys’ fee
rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of Health & Human
Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014).
“[B]illing for clerical and other secretarial work is not permitted in the Vaccine Program.”
Mostovoy v. Sec’y of Health & Human Servs., No. 02-10V, 2016 WL 720969, at *5 (citing
Rochester, 18 Cl. Ct. at 387). Multiple entries by “SRW” and “CMG” include time billed
on tasks that are considered administrative including scanning, saving, receiving
documents and forwarding invoices for payment. By including these tasks with other
billable items, I can not decipher the amount spent on the tasks that are simply
administrative. Therefore, I will reduce the overall request for fees by 10%, awarding
attorney’s fees in the amount of $49,307.80, an overall reduction of $5,478.65.

        Just as they are required to establish the reasonableness of requested fees,
petitioners must also demonstrate that requested litigation costs are reasonable. Pereira,
27 Fed. Cl. At 34; Presault v. United States, 52 Fed. Cl. 667, 670 (Fed. Cl. 2002).
Reasonable costs include costs of obtaining medical records and expert time incurred
while working on a case. Fester v. Sec’y of Health & Human Servs., No. 10-243V, 2013
WL 5367670, at *16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). Petitioner requests costs in
the amount of $5,172.02. This includes costs for medical records, expert costs, and travel.
I have reviewed all of the requested costs and find them to be reasonable, and Petitioner
has provided adequate documentation supporting them. The request for costs shall be
awarded in full.

                                      CONCLUSION

      The Vaccine Act permits an award of reasonable attorney’s fees and costs. 42
U.S.C. § 300aa-15(e). Accordingly, I award a total of $54,479.82 (representing
$49,307.80 in fees and $5,172.02 in costs) as a lump sum in the form of a check jointly
payable to Petitioner and her counsel, Mr. Michael G. McLaren, Esq. In the absence of a




                                             3
          Case 1:17-vv-00965-UNJ Document 79 Filed 12/26/19 Page 4 of 4



timely-filed motion for review (see Appendix B to the Rules of the Court), the Clerk shall
enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4
